


110 HR 798 RS: To direct the Administrator of General

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		Calendar No. 475
		110th CONGRESS
		1st Session
		H. R. 798
		[Report No. 110–224]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			November 7, 2007
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To direct the Administrator of General
		  Services to install a photovoltaic system for the headquarters building of the
		  Department of Energy.
	
	
		1.Installation of photovoltaic
			 system at Department of Energy headquarters building
			(a)In
			 generalThe Administrator of
			 General Services shall install a photovoltaic system, as set forth in the Sun
			 Wall Design Project, for the headquarters building of the Department of Energy
			 located at 1000 Independence Avenue, Southwest, Washington, D.C., commonly
			 known as the Forrestal Building.
			(b)FundingThere shall be available from the Federal
			 Buildings Fund established by section 592 of title 40, United States Code,
			 $30,000,000 to carry out this section. Such sums shall be derived from the
			 unobligated balance of amounts made available from the Fund for fiscal year
			 2007, and prior fiscal years, for repairs and alterations and other activities
			 (excluding amounts made available for the energy program). Such sums shall
			 remain available until expended.
			(c)Obligation of
			 fundsNone of the funds made
			 available pursuant to subsection (b) may be obligated prior to September 30,
			 2007.
			
	
		November 7, 2007
		Reported without amendment
	
